     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.1 Page 1 of 36




 1   Richard D. McCune, State Bar No. 132124
     rdm@mccunewright.com
 2   David C. Wright, State Bar No. 177468
     dcw@mccunewright.com
 3   MCCUNE WRIGHT AREVALO, LLP
     3281 E. Guasti Road, Suite 100
 4   Ontario, California 91761
     Telephone: (909) 557-1250
 5   Facsimile: (909) 557 1275
 6   Emily J. Kirk, IL Bar No. 6275282*
     ejk@mccunewright.com
 7   McCUNE WRIGHT AREVALO, LLP
     231 N. Main Street, Suite 20
 8   Edwardsville, IL 62025
     Telephone: (618) 307-6116
 9   Facsimile: (618) 307-6161
10   *Pro Hac Vice application to be submitted
11   Attorneys for Plaintiff Cesar Cortes and the
     Putative Class
12
13
                               UNITED STATES DISTRICT COURT
14
                              SOUTHERN DISTRICT OF CALIFORNIA
15
16   CESAR CORTES, individually, and on             Case No. '20CV2375 GPC DEB
     behalf of all others similarly situated,
17                                                  COMPLAINT FOR:
     Plaintiff,
18                                                     1. Violation of the Electronic Fund
     v.                                                   Transfer Act (Regulation E, 12
19                                                        C.F.R. §§ 1005, et seq.)
   CABRILLO CREDIT UNION and                           2. Violation of the California Unfair
20 DOES 1 through 5, inclusive,                           Competition Law (Bus. & Prof.
                                                          Code § 17200, et seq.)
21   Defendants.
                                                    CLASS ACTION
22
                                                    DEMAND FOR JURY TRIAL
23
24
25
26
27
28

     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.2 Page 2 of 36




 1                                  CLASS ACTION COMPLAINT

 2                                     I      INTRODUCTION

 3         1.     Cesar Cortes (“Plaintiff”) brings this lawsuit against Cabrillo Credit Union
 4   (“Cabrillo” or “Defendant”) on behalf of the California public and Cabrillo’s California
 5   members, on the basis that Cabrillo has violated and continues to violate Federal Reserve
 6   Regulation E, 12 C.F.R. § 1005.1, et seq. (“Reg E” or “Regulation E”). Regulation E
 7   requires that before financial institutions may charge overdraft fees on one-time debit
 8   card and ATM transactions, they must provide a complete, accurate, clear, and easily
 9   understandable disclosure document of their overdraft services (opt-in disclosure
10   agreement); they must provide that disclosure as a stand-alone document not intertwined
11   with other disclosures; and they must obtain verifiable agreement (affirmative consent) of
12   a member’s agreement to opt-in to the financial institution’s overdraft program.
13         2.     Specifically, in order to purportedly comply with the Regulation E
14   requirements, Cabrillo provides its members with an opt-in disclosure agreement that
15   supposedly describes the credit union’s Regulation E overdraft service, known as the
16   “Debit Card Option,” including “How…the Debit Card Option work[s]” (emphasis in
17   original).1 Cabrillo’s purported Regulation E opt-in disclosure agreement, however, fails
18   to comply with Regulation E’s requirements in numerous ways. First and foremost, it
19   provides members with ambiguous and misleading language to describe the
20   circumstances in which Cabrillo will charge the member an overdraft fee. Specifically,
21   the opt-in disclosure agreement does not disclose that Cabrillo uses an internal artificial
22   account balance to determine if a debit card or ATM transaction will be considered
23   overdrawn (i.e., “available balance”), instead of the official and actual balance of the
24   account. Not only does it not disclose the use of the available balance to assess overdraft
25   fees, it describes an overdraft using language that conveys Cabrillo’s use of the actual
26   balance instead of the artificial available balance to assess overdraft fees.
27
28         1
            See Exhibit A, which, on information and belief, reflects the text of Cabrillo’s
     Regulation E opt-in disclosure agreement.
                                                   -1-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.3 Page 3 of 36




 1            3.    Cabrillo’s opt-in disclosure agreement also fails to disclose its full array of
 2   overdraft services, including its policies regarding the payment of overdrafts for other
 3   transactions such as checks, ACH transactions, and automatic bill payments. See 12
 4   C.F.R. §1005.17 (d), including the Official Interpretation of 17(d) on Content and
 5   Format, 12 C.F.R. §1005, Supp. I. And while the opt-in disclosure agreement makes
 6   reference to “Overdraft Protection,” it does not describe what that protection is or does,
 7   thus failing to meet Regulation E’s requirement that alternative plans for covering
 8   overdrafts, such as through lines of credit or transfers of funds from other accounts, be
 9   stated in the agreement. Id. The opt-in disclosure agreement fails to state the maximum
10   number of overdraft fees or charges that may be assessed per day, or that there is no limit.
11   Id. And the opt-in disclosure agreement as a whole fails to meet Regulation E’s
12   requirement that it be “substantially similar” to Model Form A-9. 2 Id.
13            4.    Because Regulation E does not permit credit unions to charge overdraft fees
14   without affirmative consent based on a proper and accurate disclosure of its overdraft
15   practices in its stand-alone opt-in disclosure agreement, Cabrillo’s assessment of all
16   overdraft fees against members for one-time debit card and ATM transactions has been
17   and continues to be illegal. Further, Cabrillo’s continued use of an improper and non-
18   conforming disclosure agreement to “opt-in” new members to its overdraft service is
19   illegal under Regulation E.
20            5.    Regulation E itself provides a cause of action for failing to abide by its
21   disclosure requirements. Cabrillo’s violations are also actionable under California’s
22   Unfair Competition Law, California Business & Professions Code § 17200. Plaintiff thus
23   seeks the return of improperly charged overdraft fees within the statute of limitations
24   period and a public injunction enjoining Defendant from harming the general public by
25   continuing to obtain new members’ “consent” to assess overdraft fees by using an opt-in
26   disclosure agreement that violates Regulation E. Plaintiff also seeks to enjoin Cabrillo
27
28
          2
              See Regulation E, Model Form A-9 attached hereto as Exhibit B.
                                                    -2-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.4 Page 4 of 36




 1   from assessing any further overdraft fees on Regulation E transactions until it obtains the
 2   consent of current members using a Regulation E-conforming opt-in disclosure
 3   agreement.
 4                            II   NATURE OF THE ACTION
 5         6.     All allegations herein are based upon information and belief except those
 6   allegations pertaining to Plaintiff or counsel. Allegations pertaining to Plaintiff or
 7   counsel are based upon, inter alia, Plaintiff’s or counsel’s personal knowledge, as well as
 8   Plaintiff’s or counsel’s own investigation. Furthermore, each allegation alleged herein
 9   either has evidentiary support or is likely to have evidentiary support, after a reasonable
10   opportunity for additional investigation or discovery.
11         7.     Plaintiff has brought this class and representative action to assert claims in
12   his own right, as the class representative of all other persons similarly situated, and in his
13   capacity as a private attorney general on behalf of the members of the general public.
14   Regulation E requires Cabrillo to obtain informed consent, by way of a written stand-
15   alone document that fully and accurately describes in an easily understandable way its
16   overdraft services, before charging members an overdraft fee on one-time debit card and
17   ATM transactions. Because of the substantial harm to members of significant overdraft
18   fees on relatively small debit card and ATM transactions, Regulation E requires financial
19   institutions to put all pertinent overdraft information in one clear and easily understood
20   document. Financial institutions are not permitted to circumvent this requirement by
21   referencing, or relying on, their account agreements, disclosures, or marketing materials.
22   Regulation E expressly requires a financial institution to include all the relevant terms of
23   its overdraft program within the four corners of the document, creating a separate
24   agreement with members regarding overdraft policies.
25         8.     Cabrillo does not meet this requirement. It uses an opt-in disclosure
26   agreement that misleadingly and/or ambiguously describes the circumstances in which
27   Cabrillo charges an overdraft fee on a paid transaction. Specifically, Cabrillo states in its
28   opt-in disclosure agreement that the Debit Card Option overdraft protection applies when
                                                   -3-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.5 Page 5 of 36




 1   the member does “not have the money in [the member’s] checking account at the time of
 2   [the] debit card purchase or ATM withdrawal” but Cabrillo approves and “pay[s] the
 3   item.” But Cabrillo’s automated decision to assess overdraft fees is not based on whether
 4   there is money in the actual account balance to pay the transaction. Instead, Cabrillo
 5   calculates account balances for overdraft purposes using an artificially reduced
 6   calculation created by Cabrillo’s own internal bookkeeping called the “available
 7   balance,” which deducts any money it unilaterally decides should be held for future
 8   transactions. When these future holds are accounted for, the calculation often results in a
 9   negative “available balance” existing only on paper, even though there is actually money
10   in the account to cover a transaction without a negative account balance at the time of
11   payment and posting. While that practice is unfair on its face, the disclosure of the
12   practice is at issue, not the practice itself.
13          9.     Accordingly, Cabrillo’s opt-in disclosure agreement not only fails to
14   accurately disclose to members which balance is used to assess an overdraft fee (which
15   failing to disclose in a clear and understandable way is all that is required for a Reg E
16   violation), it suggests that its overdraft policies apply a member’s actual balance when
17   determining whether to charge an overdraft fee, when it actually uses a different,
18   artificially lower balance.
19          10.    Cabrillo’s use of the artificially reduced account balance instead of the
20   actual account balance to determine whether to assess overdraft fees is material. Based
21   on analysis with other financial institutions, it is likely Cabrillo assessed overdraft fees on
22   10-20% more Regulation E overdraft transactions than would otherwise be the case if it
23   used the actual balance to determine if an account was overdrawn.
24          11.    Cabrillo’s failure to use an opt-in disclosure agreement that is substantially
25   similar to the Model A-9, and its failure to present all of the required information about
26   its overdraft services, also shows its disregard for Regulation E’s basic purpose – which
27   is to protect consumers by presenting them with of all of their options when it comes to
28
                                                      -4-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.6 Page 6 of 36




 1   overdraft services so they can make an informed decision when deciding whether or not
 2   to opt into overdraft coverage for transactions covered by Regulation E.
 3         12.    Plaintiff has been harmed by Cabrillo’s Regulation E violations. He was
 4   opted-in to the disclosure agreement using the ambiguous, inaccurate and misleading
 5   description of Cabrillo’s overdraft practices, and has been assessed overdraft fees on Reg
 6   E transactions (including at least one transaction that he would not have received an
 7   overdraft fee on using the actual balance, but was assessed an overdraft fee using the
 8   available balance) that were not permitted because Cabrillo had earlier obtained
 9   Plaintiff’s “consent” using a noncompliant Reg E opt-in disclosure agreement. This
10   action seeks statutory damages under Regulation E, restitution, and injunctive relief due
11   to, inter alia, Cabrillo’s policy and practice of obtaining “affirmative consent” using a
12   noncompliant opt-in disclosure agreement, unlawfully assessing and unilaterally
13   collecting overdraft fees as set forth herein.
14                                     III    PARTIES
15         13.    Plaintiff Cesar Cortes is a resident of San Diego County, and a Cabrillo
16   member at all relevant times.
17         14.    Based on information and belief, Defendant Cabrillo is a credit union with
18   its headquarters in San Diego, California. Cabrillo also maintains several branches
19   throughout Southern California and, specifically, the Southern District of California.
20         15.    Without limitation, defendants DOES 1 through 5, include agents, partners,
21   joint ventures, subsidiaries, and/or affiliates of Defendant and, upon information and
22   belief, also own and/or operate Defendant’s branch locations. As used herein, where
23   appropriate, the term “Defendant” is also inclusive of Defendants DOES 1 through 5.
24         16.    Plaintiff is unaware of the true names of Defendants DOES 1 through 5.
25   Defendants DOES 1 through 5 are thus sued by fictitious names, and the pleadings will
26   be amended as necessary to obtain relief against Defendants DOES 1 through 5 when the
27   true names are ascertained, or as permitted by law or the Court.
28
                                                      -5-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.7 Page 7 of 36




 1         17.    There exists, and at all times herein mentioned existed, a unity of interest
 2   and ownership between the named defendants (including DOES) such that any corporate
 3   individuality and separateness between the named defendants has ceased, and that the
 4   named defendants are alter egos in that they effectively operate as a single enterprise, or
 5   are mere instrumentalities of one another.
 6         18.    At all material times herein, each defendant was the agent, servant, co-
 7   conspirator, and/or employer of each of the remaining defendants; acted within the
 8   purpose, scope, and course of said agency, service, conspiracy, and/or employment and
 9   with the express and/or implied knowledge, permission, and consent of the remaining
10   defendants; and ratified and approved the acts of the other defendants. However, each of
11   these allegations are deemed alternative theories whenever not doing so would result in a
12   contradiction with the other allegations.
13         19.    Whenever reference is made in this Complaint to any act, deed, or conduct
14   of Defendant, the allegation means that Defendant engaged in the act, deed, or conduct
15   by or through one or more of its officers, directors, agents, employees, or representatives
16   who was actively engaged in the management, direction, control, or transaction of
17   Defendant’s ordinary business and affairs.
18         20.    As to the conduct alleged herein, each act was authorized, ratified, or
19   directed by Defendant’s officers, directors, or managing agents.
20                            IV   JURISDICTION AND VENUE
21         21.    This Court has subject matter jurisdiction over this case under 28 U.S.C. §
22   1331, 15 U.S.C. § 1693m, and 28 U.S.C. § 1367(a).
23         22.    Venue is proper in this District because Cabrillo transacts business, Plaintiff
24   and similarly situated persons entered contracts with Cabrillo, and Cabrillo executed the
25   unlawful policies and practices which are the subject of this action, in this District.
26
27
28
                                                   -6-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.8 Page 8 of 36




 1                                V     BACKGROUND
 2   A.    Defendant Cabrillo Credit Union
 3         23.     Cabrillo is a credit union headquartered in San Diego, California with
 4   branches and ATM machines located throughout Southern California. According to its
 5   financial filings, as of December 31, 2019, Cabrillo had approximately 25,000 members,
 6   over 21,000 share draft accounts, and nearly $333 million in assets. Cabrillo reports that
 7   in 2019 alone, it collected $2.5 million in fee income, of which overdraft fees are
 8   believed to be a significant percentage.
 9         24.    One of the main services Defendant offers is share draft accounts (i.e.,
10   checking accounts). A checking account balance can increase or be credited in a variety
11   of ways, including automatic payroll deposits; electronic deposits; incoming transfers;
12   deposits at a branch; and deposits at ATM machines. Debits decreasing the amount in a
13   checking account can be made by using a debit card for purchases of goods and services
14   (point of sale purchases) that can be one-time purchases or recurring automatic
15   purchases; through withdrawal of money at an ATM; or by electronic purchases.
16   Additionally, some of the other ways to debit the account include writing checks; issuing
17   electronic checks; scheduling Automated Clearing House (ACH) transactions (which can
18   include recurring automatic payments or one-time payments); transferring funds; and
19   other types of transactions that debit from a checking account.
20         25.    In connection with its processing of debit transactions (debit card, ATM,
21   check, ACH, and other similar transactions), Defendant assesses overdraft fees (a fee for
22   paying an overdrawn item) and non-sufficient funds (“NSF”) fees (a fee for a declined,
23   unpaid returned item) to accounts when it claims to have determined that an account has
24   been overdrawn.
25         26.    The underlying principle for charging overdraft fees is that when a financial
26   institution pays a transaction by advancing its own funds to cover the accountholder’s
27   insufficient funds, it may charge a contracted and/or disclosed fee, provided that
28   charging the fee is not prohibited by some legal regulation. The fee Defendant charges
                                                 -7-
     Class Action Complaint
     Case No.
      Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.9 Page 9 of 36




 1    here constitutes very expensive credit that harms the poorest customers and creates
 2    substantial profit. According to a 2014 Consumer Financial Protection Bureau (“CFPB”)
 3    study: 3
 4             • Overdraft and NSF fees constitute the majority of the total checking account
 5                   fees that customers incur.
 6             • The transactions leading to overdrafts are often quite small. In the case of debit
 7                   card transactions, the median amount of the transaction that leads to an
 8                   overdraft fee is $24.
 9             • The average overdraft fee for bigger banks is $34 and $31 for smaller banks and
10                   credit unions.
11    Accordingly, as highlighted in the CFPB Press Release related to this study:
12
                        Put in lending terms, if a consumer borrowed $24 for three days
13                      and paid the median overdraft of $34, such a loan would carry
                        a 17,000 percent annual percentage rate (APR).
14
      (Emphasis added)4
15
               27.      Overdraft and NSF fees constitute a primary revenue generator for banks
16
      and credit unions. According to one banking industry market research company, Moebs
17
      Services, banks and credit unions in 2018 alone generated an estimated $34.5 billion on
18
      overdraft fees.5
19
               28.      Defendant’s financial filings and practices reveal that it has followed these
20
      trends to the letter. Defendant charges an overdraft/NSF fee of $30.00 per item. Even if
21
      Defendant had been properly charging overdraft fees, the $30.00 overdraft fee bears no
22
23
24         3
              https://files.consumerfinance.gov/f/201407_cfpb_report_data-point_overdrafts.pdf
     (last visited Nov. 10, 2020).
25         4
            CFPB, CFPB Finds Small Debit Purchases Lead to Expensive Overdraft Charges
26 (7/31/2014) https://www.consumerfinance.gov/about-us/newsroom/cfpb-finds-small-debit-
   purchases-lead-to-expensive-overdraft-charges/ (last visited Nov. 10, 2020).
27
          5
            Moebs Services, Overdraft Revenue Inches Up in 2018 (March 27, 2019),
28 http://www.moebs.com/Portals/0/pdf/Articles/Overdraft%20Revenue%20Inches%20Up%2
   0in%202018%200032719-1.pdf?ver=2019-03-27-115625-283 (last visited Nov. 10, 2020).
                                                       -8-
      Class Action Complaint
      Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.10 Page 10 of 36




 1   relation to the financial institution’s minute risk of loss or cost for administering
 2   overdraft services. But the fee’s practical effect is to charge those who pay it an interest
 3   rate with an APR in the thousands.
 4            29.   Accordingly, the overdraft fee is a punitive fee rather than a service fee,
 5   which makes it even more unfair because most account overdrafts are accidental and
 6   involve a small amount of money in relation to the fee. A 2012 study found that more
 7   than 90% of customers who were assessed overdraft fees overdrew their accounts by
 8   mistake.6 In a 2014 study, more than 60% of the transactions that resulted in a large
 9   overdraft fee were for less than $50. 7 More than 50% of those assessed overdraft fees do
10   not recall opting into an overdraft program, (id. at p. 5), and more than two-thirds of
11   customers would have preferred the financial institution decline their transaction rather
12   than being charged a very large fee. (Id. at p. 10.)
13            30.   Finally, the financial impact of these fees falls on the most vulnerable among
14   the banking population with the least ability to absorb the overdraft fees. Younger,
15   lower-income, and non-white accountholders are among those most likely to be assessed
16   overdraft fees. Id. at p. 3. A 25-year-old is 133% more likely to pay an overdraft penalty
17   fee than a 65-year-old. Id. More than 50% of the customers assessed overdraft fees
18   earned under $40,000 per year. Id. at p. 4. And non-whites are 83% more likely to pay
19   an overdraft fee than whites. Id. at p. 3.
20   B.       Plaintiff
21            31.   Plaintiff Cesar Cortes is a resident of the state of California and a member of
22   Cabrillo. Plaintiff has held a share draft account with Cabrillo at all times relevant to the
23
24        6
           Pew Charitable Trust Report, Overdraft America: Confusion and Concerns about
25 Bank Practices, at p. 4 (May 2012), https://www.pewtrusts.org/-
   /media/legacy/uploadedfiles/pcs_assets/2012/sciboverdraft20america1pdf.pdf (last visited
26 Nov. 10, 2020).
27        7
            Pew Charitable Trust Report, Overdrawn, at p. 8 (June 2014),
   https://www.pewtrusts.org/-
28 /media/assets/2014/06/26/safe_checking_overdraft_survey_report.pdf (last visited Nov. 10,
   2020).
                                                    -9-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.11 Page 11 of 36




 1   allegations and opted into Cabrillo’s overdraft program for his debit card and ATM
 2   transactions. As will be established using Cabrillo’s own records, Plaintiff has been
 3   assessed numerous improper fees on debit card and ATM transactions. By way of
 4   example, on August 19, 2019, Plaintiff was assessed a $30 overdraft fee on a $20.00
 5   ATM withdrawal even though Plaintiff had a positive account balance and had money in
 6   the account to cover the withdrawal. Again, on September 15, 2019, Plaintiff was
 7   assessed a $30 overdraft fee on a $102.00 ATM withdrawal even though Plaintiff had a
 8   positive account balance. The same situation happened on September 27, 2019 when
 9   Plaintiff was assessed a $30 overdraft fee on a $40 ATM withdrawal even though
10   Plaintiff had a positive balance of $358.05 following the withdrawal. And on October 2,
11   2019, Plaintiff made a $40 ATM withdrawal and Cabrillo assessed a $30 overdraft fee
12   even though Plaintiff had a positive account balance. This happened again on October
13   31, 2019 when Plaintiff withdrew $123.99 leaving Plaintiff with a positive account
14   balance of $13.01. But Defendant assessed Plaintiff a $30 overdraft fee anyway. Based
15   on information and belief, Defendant was not required to advance any of its own funds to
16   cover the transactions, and Plaintiff was only assessed an overdraft fee because Cabrillo
17   used the available balance instead of the actual balance to determine if the account was
18   overdrawn. Cabrillo continued to assess overdraft fees on transactions covered by
19   Regulation E, such as on December 2 and December 5, 2019, when it assessed $30
20   overdraft fees for ATM withdrawals. This happened again on December 7, 2019 and
21   December 9, 2019. The extent of improper charges assessed on Plaintiff and other
22   California Cabrillo members will be determined in the course of discovery using
23   Defendant’s records.
24   C.    Regulation E
25         32.    For many years, banks and credit unions have offered overdraft services to
26   their accountholders. Historically, the fees generated by these services were relatively
27   low, particularly when methods of payment were limited to cash, check, and credit card.
28   But the rise of debit card transactions replacing cash for smaller transactions—especially
                                                -10-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.12 Page 12 of 36




 1    for younger customers who carried lower balances—provided an opportunity for
 2    financial institutions to increase the number of transactions in a checking account that
 3    could potentially be considered overdraft transactions, and for which the financial
 4    institution could assess a hefty overdraft fee. The increase in these types of transactions
 5    was timed perfectly for financial institutions, which faced falling revenue as a result of
 6    lower overall interest rates and the rise of competitive innovations such as no-fee
 7    checking accounts. Financial institutions thus recognized in overdraft fees a new and
 8    increasing revenue stream.
 9          33.    As a result, the overdraft process became one of the primary sources of
10    revenue for financial depository institutions—banks and credit unions—both large and
11    small. As such, financial institutions became eager to provide overdraft services to
12    consumers because not only do overdrafts generate revenue, they do so with little risk.
13    When an overdraft is covered, it is on average repaid in three days, meaning that the
14    financial institution advances small sums of money for no more than a day or two.
15          34.    Using common understanding bolstered by disclosures by Cabrillo, an
16    overdraft occurs when two conditions are satisfied. First, the accountholder initiates a
17    transaction that will result in the money in the account falling below zero if the financial
18    institution makes payment on the transaction. Second, the financial institution pays the
19    transaction by advancing its own funds to cover the shortfall. An overdraft, therefore, is
20    an extension of credit. The financial institution advancing the funds, allows the
21    accountholder to continue paying transactions even when the account has no money in it,
22    or the account has insufficient funds to cover the amount of the withdrawal.8 The
23    financial institution uses its own money to pay the transaction, on the assumption that the
24    accountholder will eventually cover the shortfall.
25          35.    Before the Federal Reserve adopted Regulation E, many financial
26    institutions unilaterally adopted internal “overdraft payment” plans. Consumers would
27
28          8
              For a thorough description of the mechanics of an “overdraft,” see
     https://www.investopedia.com/terms/o/overdraft.osp (last visited Nov. 10, 2020).
                                                  -11-
      Class Action Complaint
      Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.13 Page 13 of 36




 1   initiate transactions that financial institutions would identify as “overdrafts,” then the
 2   financial institution would go ahead and cover the overdraft while charging the standard
 3   overdraft fee. Under such programs, consumers were charged a substantial fee—on
 4   average higher than the debit card transaction triggering the overdraft itself—without
 5   ever having made any choice as to whether they wanted such transactions approved or
 6   instead declined and providing the opportunity to select another form of payment rather
 7   than turning the $4 cup of coffee at Starbucks into a $40 cup of coffee.
 8         36.    The Federal Reserve, which has regulatory oversight over financial
 9   institutions, recognized that banks and credit unions had strong incentives to adopt these
10   punitive overdraft programs. Banks and credit unions could rely on charging high fees
11   for very little service and almost no risk on thousands of transactions per day, giving
12   consumers no choice in the matter if they wanted to have a bank account at all. It is for
13   these reasons that in 2009, the Federal Reserve Board amended Regulation E to require
14   financial institutions to obtain affirmative consent (or so-called “opt in”) from
15   accountholders for overdraft coverage on ATM and non-recurring “point of sale” debit
16   card transactions. After Regulation E’s adoption, a financial institution could only
17   lawfully charge an overdraft fee on one-time debit card purchases and ATM withdrawals
18   if the consumer opted into the financial institution’s overdraft program. Otherwise, the
19   bank or credit union could either cover the overdraft without charging a fee or, simply
20   direct the transaction to be denied at the point of sale. Further, without the opt-in, there
21   could be no NSF fee incurred because the denial of the transaction meant no transaction
22   had taken place, and thus no transaction to return unpaid.
23         37.    With the creation of the CFPB, it subsequently undertook the study
24   referenced above regarding financial institutions’ overdraft programs and whether they
25   were satisfying consumer needs. Unsurprisingly, the CFPB found that overdraft
26   programs had a series of problems. The most pressing problem was that overdraft
27   services were costly and damaging to accountholders. The percentage of accounts
28   experiencing at least one overdraft (or NSF) transaction in 2011 was 27%, and the
                                                  -12-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.14 Page 14 of 36




 1   average amount of overdraft and NSF-related fees paid by accounts that paid fees was
 2   $225. The CFPB further estimated that the banking industry may have collected
 3   anywhere from $12.6 to $32 billion in consumer NSF and overdraft fees in 2011,
 4   depending on what assumptions the analyst used in calculating the percentage of reported
 5   fee income should be attributed to overdrafts. The CFPB also noted that there were
 6   numerous “variations in overdraft-related practices and policies,” all of which could
 7   “affect when a transaction might overdraw a consumer’s account and whether or not the
 8   consumer would be charged a fee.”9
 9         38.    Given the state of overdraft programs prior to Regulation E, it is easy to
10   understand why the Federal Reserve was concerned about protecting consumers from
11   financial institutions unilaterally imposing high fees. Banks and credit unions in this
12   scenario had significant advantages over consumers when it came to imposing overdraft
13   policies. By defaulting to charging fees for point-of-sale transactions, banks and credit
14   unions created for themselves a virtual no-lose scenario—advance small amounts of
15   funds (average $24) for a small period of time (average 3 days), then charge a large fee
16   (average $34) that is unrelated to the amount of money advanced on behalf of the
17   customer, resulting in a APR of thousands of percent interest (using averages - 17,000%
18   APR), all while assuming very little risk because only a very small percentage of the
19   overdraft customers failed to repay the overdraft.
20         39.    Because of this, Regulation E does not merely require a financial institution
21   to obtain an opt-in disclosure agreement before charging fees for transactions that result
22   in overdrafts. It also provides that the opt-in disclosure agreement must satisfy certain
23   requirements to be valid. The agreement must be a stand-alone document, not combined
24   with other forms, disclosures, or contracts provided by the financial institution. It must
25   also accurately disclose to the accountholder the institution’s overdraft charge policies.
26
27         9
             The Federal Reserve has previously noted that “improvements in the disclosures
   provided to consumers could aid them in understanding the costs associated with
28 overdrawing their accounts and promote better account management.” 69 Fed. Reg. 31761
   (June 7, 2004).
                                                 -13-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.15 Page 15 of 36




 1   The accountholder’s choices must be presented in a “clear and readily understandable
 2   manner.” 12 C.F.R. § 1005.4(a)(1). The financial institution must ultimately establish
 3   that the accountholder has opted-in to overdraft coverage either through a written
 4   agreement, or through a confirmation letter to the customer confirming opt-in if the opt-in
 5   has taken place by telephone or computer after being provided a compliant opt-in
 6   disclosure agreement.
 7         40.    In the wake of Regulation E, some financial institutions simply decided to
 8   forego charging overdraft fees on non-recurring debit card and ATM transactions. These
 9   include large banks such as Bank of America, and smaller banks such as One West Bank,
10   First Republic Bank, and Mechanics Bank. However, most financial institutions
11   continued to maintain overdraft services on one-time debit card and ATM withdrawals.
12   As such, these banks and credit unions must satisfy Regulation E’s requirements in order
13   to obtain compliant affirmative consent from their accountholders before charging
14   overdraft fees on eligible transactions.
15         41.    But charging these exorbitant penalty fees for the bank or credit union’s
16   small advance of funds to cover overdrafts was not where it stopped. Many financial
17   institutions began manipulating the process as to when they would consider a transaction
18   an overdraft to further increase the profit generated by their overdraft programs. They
19   charged overdraft fees no longer just when the financial institution actually advanced
20   money on behalf of the customer but also on transactions when they paid the transaction
21   with their customers’ own money. That is, the financial institution unilaterally decided
22   the account was overdrawn not by the actual lack of funds in the account, but by whether
23   the money in the account minus holds the financial institution unilaterally decided was
24   for future events was enough to cover an ATM or one-time debit transaction when these
25   transactions came in for payment at some future date.
26         42.    Most banks and credit unions calculate two account balances related to their
27   accounting of a customer checking account. “Actual balance,” “ledger balance,” or
28   “current balance” are all terms used to describe the actual amount of the accountholder’s
                                                -14-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.16 Page 16 of 36




 1   money in the account at any particular time. In contrast, “available balance” is a term the
 2   financial industry recognizes as a balance reduced from the actual account balance by the
 3   amount the bank or credit union has either held from deposits or held from the account
 4   because of authorized debit transactions that have not yet come in (and may never come
 5   in) for payment.10
 6         43.    Although financial institutions calculate two balances, the
 7   actual/ledger/current balance of the money in the account is the official balance of the
 8   account. It is used when financial institutions report deposits to regulators, when they
 9   pay interest on an account, and when they report the amount of money in the account in
10   monthly statements to the customer—the official record of the account.
11         44.    While there is no regulation barring any financial institution from deciding
12   whether it will assess overdraft or NSF fees based on the actual balance or the “available
13   balance” for overdraft assessment purposes, per Regulation E, the terms of the overdraft
14   program must be clearly and accurately disclosed. Whether the financial institution uses
15   the actual money in the account or an internal artificial available balance to assess
16   overdraft fees, is information the customer needs to understand the overdraft program.
17         45.    Many financial institutions use the “available balance” for overdraft
18   assessment purposes as it is consistent with these institutions’ self-interest because the
19   available balance is always the same or lower, by definition, than the actual balance. The
20   actual balance includes all money in the account. The available balance, on the other
21   hand, always subtracts any holds placed on the funds in the account that may affect the
22   money in the account in the future. It never adds funds to the account. To be clear, even
23   when a financial institution has put a hold on funds in an account, the funds remain in the
24   account. The financial institution’s “hold” is merely an internal characterization the bank
25   or credit union uses to categorize some of the money. All of the accountholder’s money
26
27         10
             Some financial institutions use a third balance called the collected balance,
   which is also an internal calculated balance that is the actual account balance minus only
28 deposit holds, and does not include debit holds.
                                                  -15-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.17 Page 17 of 36




 1   remains in the account, even the money Defendant has defined as “held.” The fact that
 2   the money has a “hold” on it does not mean it has been removed from the account.
 3         46.    The difference between which of the two balances a financial institution may
 4   use to calculate overdraft transactions is material to both the financial institution and
 5   accountholders. Prior investigation in similar lawsuits demonstrates that financial
 6   institutions using the available balance, instead of actual balance, increase the number of
 7   transactions that are assessed overdraft fees approximately 10-20%. What happens in
 8   those 10-20% of transactions is that sufficient funds are in the account to pay the
 9   transaction and therefore the bank or credit union has not advanced any funds to the
10   customer. At all times, the financial institution uses the customer’s own money to pay
11   the transaction, which really means there has never been an overdraft at all—yet the
12   financial institution charges an overdraft fee on the transaction anyway.
13         47.    A hypothetical demonstrates what the financial institution is doing under
14   these circumstances. Suppose that an individual has $1,000. The individual intends to
15   use $800 of this amount to pay rent. The individual then intends to use the other $200 to
16   make his monthly car payment. But before the rent and car payment come due, the
17   individual receives a $40 water bill which informs that the bill must be paid immediately,
18   or water service will be cut off. The individual now takes $40 from the money he has
19   earmarked for his car payment to pay the water bill. This individual has not spent more
20   money that he has on hand—but he does need to find an additional $40 before the car
21   payment comes due. And if the individual does find the additional $40 before paying the
22   car payment, there will never be a problem. If he falls short, he may choose to proceed
23   with the transaction anyway, for example, by writing a check for the car payment when
24   he does not have funds to cover the bill. He would then create a potential “overdraft” of
25   his funds for the car payment, but not the rent payment and the water bill.
26         48.    The same pattern holds for financial institutions that calculate overdrafts
27   using the actual (or ledger or current) balance of an account. Suppose the same
28   individual put the $1,000 in his checking account under similar circumstances on the 27th
                                                  -16-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.18 Page 18 of 36




 1   of the month. That day, he also authorizes his $800 rent to be paid on the first of the next
 2   month, and his $200 car payment to be paid on the third of the next month. The
 3   individual then realizes that the $40 payment on his water bill must be paid that day—the
 4   27th of the month—or he will incur a fee. He approves the water bill payment, and it
 5   posts immediately. Then, a few days later, he transfers an additional $40 into the account
 6   which is enough to offset the water bill payment before the initial $800 rent and $200 car
 7   payments post and clear the account. All three payments are made with the individual’s
 8   own account funds. The financial institution never uses its own funds as an advance, and
 9   there is no “overdraft” of the account because the balance always remains positive.
10   However, even if the customer does not transfer the $40, it is only the car payment which
11   posts last that is paid without sufficient money in the account to cover it. Thus, there is
12   only one transaction (i.e., the car payment) eligible for an overdraft fee.
13         49.    A financial institution that uses the “available balance” method of
14   calculating overdrafts would come to a different conclusion. Because the available
15   balance subtracts from the account the amount of money that the financial institution is
16   “holding” for other pending transactions, the financial institution considers the money set
17   aside and unavailable, even though it is still in the account. This means that after the
18   $800 and $200 transactions are scheduled, the “available balance” of the account is $0
19   even though $1,000 still remains in the account. Under these circumstances, when the
20   individual makes the additional $40 payment and it posts first, the “available balance” is
21   negative and the accountholder is charged an overdraft fee—even though the original
22   $1,000 is still in the account. And what is worse, even if the accountholder deposits $40
23   in the account before the original $800 and $200 payments post and clear, he is still
24   subject to the overdraft fee for the $40 transaction even though the financial institution
25   never “covered” any portion of the payment with its own funds. Finally, what is worse
26   still, if the customer does not make a deposit to cover the overdraft, the customer will be
27   assessed an overdraft fee for all three transactions. Thus, using the available balance,
28   although the financial institution only has to advance its own funds for one transaction
                                                  -17-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.19 Page 19 of 36




 1    (i.e., the car payment), the financial institution will assess three overdraft fees tripling its
 2    profits from the same transactions.
 3          50.    Financial institutions have been put on notice by regulators, banking
 4    associations, their insurance companies and risk management departments, and from
 5    observing litigation and settlements that the practice of using the available balance
 6    instead of the actual amount of money in the account (i.e., the actual, ledger, or current
 7    balance) to calculate overdrafts without clear disclosure of that practice likely violates
 8    Reg E and state consumer laws. For instance, the FDIC stated in 2019:
 9
                   Institutions’ processing systems utilize an “available balance”
10                 method or a “ledger balance” method to assess overdraft fees.
                   The FDIC identified issues regarding certain overdraft
11                 programs that used an available balance method to determine
                   when overdraft fees could be assessed. Specifically, FDIC
12                 examiners observed potentially unfair or deceptive practices
                   when institutions using an available balance method assessed
13                 more overdraft fees than were appropriate based on the
                   consumer’s actual spending or when institutions did not
14                 adequately describe how the11available balance method works in
                   connection with overdrafts.
15
16    The CFPB provided in its Winter 2015 Supervisory Highlights, that:
17
                   A ledger-balance method factors in only settled transactions in
18                 calculating an account’s balance; an available-balance method
                   calculates an account’s balance based on electronic transactions
19                 that the institutions have authorized (and therefore are obligated
                   to pay) but not yet settled, along with settled transactions. An
20                 available balance also reflects holds on deposits that have not
                   yet cleared. Examiners observed that in some instances,
21                 transactions that would not have resulted in an overdraft (or an
                   overdraft fee) under a ledger-balance method did result in an
22                 overdraft (and an overdraft fee) under an available-balance
                   method. At one or more financial institutions, examiners noted
23                 that these changes to the balance calculation method used were
                   not disclosed at all, or were not sufficiently disclosed, resulting
24                 in customers being misled as to the circumstances under which
                   overdraft fees would be assessed. Because these misleading
25                 practices could be material to a reasonable consumer’s decision
26
27
28         11
              https://www.fdic.gov/regulations/examinations/consumercomplsupervisoryhighlig
     hts.pdf (last visited Nov. 10, 2020).
                                                    -18-
      Class Action Complaint
      Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.20 Page 20 of 36




 1                 making and actions, they were found to be deceptive.12
 2
            51.    Under Regulation E, the financial institution may decide which balance it
 3
      chooses to use for overdraft fees on one-time debit card and ATM transactions, but it is
 4
      also very clear that it must disclose this practice accurately, clearly and in a way that is
 5
      easily understood. As the Regulation E opt-in disclosure agreement must include this
 6
      information in a stand-alone document, the use of available balance must be stated in the
 7
      opt-in disclosure agreement to conform to Regulation E and permit the financial
 8
      institution from charging that customer overdraft fees on one-time debit card and ATM
 9
      transactions. Either inaccurately or failing to describe the use of available balance as part
10
      of its overdraft practice violates the plain language of Regulation E.
11
      D.    Cabrillo’s Regulation E Practices
12
            52.    Cabrillo opted members into its overdraft practices using a document
13
      describing the credit union’s Regulation E overdraft service, known as the “Debit Card
14
      Option.” The document describes “How…the Debit Card Option work[s].” (Ex. A.)
15
      A reasonable consumer reading a disclosure agreement requiring a signature or
16
      acknowledgement, and which relates to overdrafts and overdraft fees and represents in
17
      bold language that it contains information the member needs to know about overdrafts
18
      and overdraft fees relating to ATM and one-time debit card transactions, would rely on
19
      the opt-in disclosure agreement without supplementing that knowledge with reference to
20
      other marketing materials and or account agreement language relating to overdrafts.
21
            53.    The opt-in disclosure agreement explained that an overdraft occurs when
22
      “you do not have the money in your checking account at the time of your debit card
23
      purchase or ATM withdrawal” but the transaction is paid by Cabrillo anyway. The
24
      agreement makes no reference to “available” balance” or any description of how
25
      Cabrillo’s internal hold policies affect the balance. The opt-in disclosure agreement
26
27
28         12
             https://files.consumerfinance.gov/f/201503_cfpb_supervisory-highlights-winter-
     2015.pdf, p. 8 (last visited Nov. 10, 2020).
                                                   -19-
      Class Action Complaint
      Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.21 Page 21 of 36




 1    instead only explains that an overdraft occurs when there is not “money in [the] account”
 2    and Cabrillo covers or pays the transaction with its own funds.
 3          54.    By defining overdrafts in this way, it is reasonable and expected for
 4    accountholders to understand that Cabrillo uses the actual balance and money in the
 5    account to calculate whether an overdraft has occurred. Many courts have already found
 6    that this same or similar language is at least ambiguous as to whether it means the actual
 7    balance or available balance is used in determining overdraft fees. 13 By using ambiguous
 8    language to describe what constitutes an overdraft, Cabrillo has failed to provide a clear
 9    and easily understandable description of its overdraft services in its opt-in disclosure
10    agreement as Regulation E demands.
11          55.    Many financial institutions that use the available balance to calculate
12    overdrafts have specifically addressed the practice in their opt-in disclosure agreements.
13    San Diego County Credit Union, for example, defines an “overdraft” as when “the
14    available balance in your account is nonsufficient to cover a transaction at the time that
15    the transaction posts to your account, but we pay it anyway.” Synovus Bank defines an
16    overdraft similarly to Cabrillo, but adds the additional caveat that it “authorize[s] and
17    pay[s] transactions using the Available Balance in [the] account,” and then specifically
18    defines the Available Balance. TD Bank’s opt-in disclosure agreement states as follows:
19
20          13
                Tims v. LGE Cmty. Credit Union, 935 F.3d 1228, 1237-38; 1243-45 (11th Cir.
21   2019); Bettencourt v. Jeanne D’Arc Credit Union, 370 F. Supp. 3d 258, 261-66 (D. Mass.
     2019); Pinkston-Poling v. Advia Credit Union, 227 F. Supp. 3d 848, 855-57 (W.D. Mich.
22   2016); Walbridge v. Northeast Credit Union, 299 F. Supp. 3d 338, 343-46; 348 (D.N.H.
     2018) (holding that terms such as “enough money,” “insufficient funds,” “nonsufficient
23   funds,” “available funds,” “insufficient available funds,” and “account balance” were
     ambiguous such that the Reg E claim was not dismissed ); Smith v. Bank of Hawaii, No.
24   16-00513 JMS-RLP, 2017 WL 3597522, at *6–8 (D. Haw. Apr. 13, 2017) (“sporadic” use
     of terms such as “available” funds or balances insufficiently explained to consumer when
25   overdraft fee could be charged and ambiguous use of terms in opt-in agreement constituted
     a proper allegation of a Reg E violation); Walker v. People’s United Bank, 305 F. Supp. 3d
26   365, 375-76 (D. Conn. 2018) (holding that allegations were sufficient to state a cause of
     action for violation of Reg E where opt-in form failed to provide customers with a valid
27   description of overdraft program); Ramirez v. Baxter Credit Union, No. 16-CV-03765-SI,
     2017 WL 1064991, at *4-8 (N.D. Cal. Mar. 21, 2017); Gunter v. United Fed. Credit
28   Union, No. 315CV00483MMDWGC, 2016 WL 3457009, at *3-4 (D. Nev. June 22, 2016).
                                                   -20-
      Class Action Complaint
      Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.22 Page 22 of 36




 1   “An overdraft occurs when your available balance is not sufficient to cover a transaction,
 2   but we pay it anyway. Your available balance is reduced by any ‘pending’ debit card
 3   transactions (purchases and ATM withdrawals) and includes any deposited funds that
 4   have been made available pursuant to our Funds Availability Policy.” Similarly,
 5   Communication Federal Credit Union’s opt-in disclosure agreement states, “[a]n
 6   overdraft occurs when you do not have enough money in your account to cover a
 7   transaction, or the transaction exceeds your available balance, but we pay it anyway.
 8   ‘Available Balance’ is your account balance less any holds placed on your account.”
 9         56.    In addition, many financial institutions that use the actual balance to
10   determine whether an account is in overdraft (meaning they look strictly at the amount of
11   funds in an account), as does, e.g., MidFlorida Credit Union, use similar language as
12   Cabrillo to reference the actual balance, not the available balance. See
13   https://www.midflorida.com/terms-and-conditions/overdraft-agreement/ (last visited Nov.
14   10, 2020) (explaining that the language “[a]n overdraft occurs when you do not have
15   enough money in your account to cover a transactions, but MIDFLORIDA pays it
16   anyway” refers to the “[a]ctual balance.”) Thus, if there is sufficient money in the
17   account to cover a transaction—even if the money is subject to a hold for pending
18   transactions—then the financial institution will not charge an overdraft fee.
19         57.    Cabrillo’s opt-in disclosure agreement fails to comply with Regulation E in
20   numerous other ways. It fails to disclose Cabrillo’s full array of overdraft services,
21   including its policies regarding the payment of overdrafts for other transactions such as
22   checks, ACH transactions, and automatic bill payments. See 12 C.F.R. §1005.17 (d).
23   And while the opt-in disclosure agreement makes reference to “Overdraft Protection,” it
24   does not describe what that protection is or does, thus failing to meet Regulation E’s
25   requirement that alternative plans for covering overdrafts, such as through lines of credit
26   or transfers of funds from other accounts, be stated in the agreement. Id. The opt-in
27   disclosure agreement fails to state the maximum number of overdraft fees or charges that
28   may be assessed per day, or that there is no limit. Id. And the opt-in disclosure
                                                 -21-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.23 Page 23 of 36




 1   agreement as a whole fails to meet Regulation E’s requirement that it be “substantially
 2   similar” to Model Form A-9. 14 Id.
 3         58.       Here, Cabrillo’s opt-in disclosure agreement fails to accurately, clearly, and
 4   in an easily understandable way identify the balance Cabrillo uses to assess overdraft fees
 5   in the stand-alone opt-in disclosure agreement. Cabrillo’s failure to fully describe its
 6   overdraft services as Regulation E requires subsequently resulted in its failure to obtain
 7   the appropriate affirmative consent necessary to opt members into its overdraft program.
 8   Cabrillo has and continues to charge members overdraft fees for non-recurring debit card
 9   and ATM transactions in violation of Regulation E. Further, Cabrillo continues to “opt-
10   in” new checking account members into its overdraft program using its improper opt-in
11   disclosure agreement.
12                    VI      FACTUAL ALLEGATIONS AGAINST DEFENDANT
13         59.      At all relevant times, Cabrillo used the “available balance,” and not the
14   actual account balance, to determine whether to assess overdraft fees on one-time debit
15   card and ATM transactions.
16         60.      At all relevant times, Cabrillo knew or should have known, that in order to
17   legally charge its members overdraft fees, it was required to first obtain affirmative
18   consent from the member using a Regulation E compliant stand-alone opt-in disclosure.
19   Regulation E compliance requires, at a minimum, that a financial institution accurately
20   disclose all material parts of its overdraft program and policies in the opt-in disclosure
21   agreement in clear and easily understood language before obtaining consent from a
22   member to “opt in” to those programs.
23         61.      At all relevant times, Cabrillo used an identical opt-in disclosure agreement
24   with Plaintiff and all putative class members that defined an overdraft as occurring when
25   “you do not have the money in your checking account at the time of your debit card
26   purchase or ATM withdrawal” but Cabrillo approves and pays it anyway.
27
28
          14
               See Ex. B.
                                                   -22-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.24 Page 24 of 36




 1         62.       This definition of overdraft would disclose and be interpreted by reasonable
 2   members to mean as follows: (1) “do not have the money in your checking account”
 3   means the Actual balance/Current Balance/Ledger Balance in the account, and (2) “we
 4   will still pay the item”” means that Defendant has advanced or loaned the member its
 5   own money to pay the transaction. However, as Cabrillo determines overdraft fees based
 6   on the “available balance” that factors in credit and debit holds, approximately 10-20% of
 7   overdraft fees are assessed on transactions when there was money in the account to cover
 8   the transaction at the time it was posted and paid, and Cabrillo did not advance or loan
 9   the member any money to pay the transaction.
10         63.       The opt-in disclosure agreement did not accurately and in a clear and easily
11   understandable way describe what constitutes an overdraft and under what circumstances
12   the member would be assessed an overdraft fee, and as such the opt-in disclosure
13   agreement did not comply with Regulation E’s requirements.
14         64.       Likewise, Cabrillo’s opt-in disclosure agreement fails to disclose its full
15   array of overdraft services, including its policies regarding the payment of overdrafts for
16   other transactions such as checks, ACH transactions, and automatic bill payments. See 12
17   C.F.R. §1005.17 (d). It does not disclose that lines of credit or transfers of funds from
18   other accounts, are also available to cover overdrafts on Regulation E transactions. Id.
19   The opt-in disclosure agreement fails to state the maximum number of overdraft fees or
20   charges that may be assessed per day, or that there is no limit. Id. And the opt-in
21   disclosure agreement as a whole fails to meet Regulation E’s requirement that it be
22   “substantially similar” to Model Form A-9. Id.
23         65.       Because Cabrillo uses an opt-in disclosure agreement that inaccurately
24   describes its overdraft practices and thus is not compliant with Regulation E, Cabrillo is
25   not permitted to charge members overdraft fees on one-time debit card and ATM
26   transactions.
27         66.       At all relevant times, Cabrillo knew it was using the available balance to
28   assess overdraft fees, and further knew or should have known that as a stand-alone
                                                    -23-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.25 Page 25 of 36




 1   document, its opt-in disclosure agreement was not providing an accurate, clear and easily
 2   understandable definition of an overdraft when it identified an overdraft as when “you do
 3   not have the money in your checking account” but the item is approved and paid by
 4   Cabrillo anyway.
 5         67.    At all relevant times, Cabrillo knew or should have known that its opt-in
 6   disclosure agreement failed to comply with Regulation E’s disclosure and opt-in
 7   requirements in numerous ways.
 8         68.    At all relevant times, Cabrillo charged Plaintiff and the putative class
 9   overdraft fees on one-time debit card and ATM transactions even though it had not
10   complied with Regulation E to first obtain members affirmative consent using a
11   Regulation E compliant opt-in disclosure agreement before it charged these fees.
12         69.    Based on information and belief, Cabrillo continues to “opt-in” to its
13   overdraft program members using a non-compliant opt-in disclosure agreement, and then
14   charges those members overdraft fees on one-time debit card and ATM transactions.
15         70.    Based on information and belief, Cabrillo continues to charge existing
16   members overdraft fees on one-time debit card and ATM transactions who had “opted-
17   in” using that same non-compliant opt-in disclosure agreement.
18                              VII     CLASS ACTION ALLEGATIONS
19         71.    The preceding allegations are incorporated by reference and re-alleged as if
20   fully set forth herein.
21         72.    Plaintiff brings this case, and each of the respective causes of action, as a
22   class and representative action.
23         73.    The “Class” is composed of one of the following:
24         The Regulation E Class:
25              All California members of Defendant who have or have had
                accounts with Defendant who were assessed an overdraft fee on
26              a one-time debit card or ATM transaction beginning one-year
                preceding the filing of this complaint and ending on the date the
27              Class is certified. Following discovery, this definition will be
                amended as appropriate.
28
           The UCL, Section 17200 Class:
                                                 -24-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.26 Page 26 of 36




 1                All California members of Defendant who have or have had
                  accounts with Defendant who were assessed an overdraft fee on
 2                a one-time debit card or ATM transaction beginning four-years
                  preceding the filing of this complaint and ending on the date the
 3                Class is certified. Following discovery, this definition will be
                  amended as appropriate.
 4
           74.    Excluded from the Classes are: 1) any entity in which Defendant has a
 5
     controlling interest; 2) officers or directors of Defendant; 3) this Court and any of its
 6
     employees assigned to work on the case; and 4) all employees of the law firms
 7
     representing Plaintiff and the Class Members.
 8
           75.    This action has been brought and may be properly maintained on behalf of
 9
     each member of the Class pursuant to Fed. R. Civ. P. 23(a), (b)(2), and (b)(3).
10
           76.    Numerosity – The members of the Class (“Class Members”) are so
11
     numerous that joinder of all Class Members would be impracticable. While the exact
12
     number of Class Members is presently unknown to Plaintiff, and can only be determined
13
     through appropriate discovery, Plaintiff believes based on the percentage of customers
14
     that are harmed by these practices with banks and credit unions with similar practices,
15
     that the Class is likely to include thousands of Cabrillo members.
16
           77.    Upon information and belief, Defendant has databases, and/or other
17
     documentation, of its members’ transactions and account enrollment. These databases
18
     and/or documents can be analyzed by an expert to ascertain which of Defendant’s
19
     members has been harmed by its practices and thus qualify as a Class Member. Further,
20
     the Class definitions identify groups of unnamed plaintiffs by describing a set of common
21
     characteristics sufficient to allow a member of that group to identify himself or herself as
22
     having a right to recover. Other than by direct notice through mail or email, alternative
23
     proper and sufficient notice of this action may be provided to the Class Members through
24
     notice published in newspapers or other publications.
25
           78.    Commonality – This action involves common questions of law and fact.
26
     The questions of law and fact common to both Plaintiff and the Class Members include,
27
     but are not limited to, the following:
28
                  •      Whether Defendant used the available balance for making a
                                                  -25-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.27 Page 27 of 36




 1                       determination of whether to assess overdraft fees on one-time debit
 2                       card and ATM transactions;
 3                •      Whether the opt-in disclosure agreement Defendant used to opt-in
 4                       Class Members violated the mandate of Regulation E that the opt-in
 5                       disclosure agreement must accurately, clearly, and in an easily
 6                       understandable way describe the overdraft services of Defendant;
 7                •      Whether Defendant breached Regulation E when it assessed overdraft
 8                       fees on one-time debit card and ATM transactions against Class
 9                       Members;
10                •      Whether Defendant’s conduct in violating Regulation E also violated
11                       the Section 17200; and
12                •      Whether Defendant continues to violate Regulation E and Section
13                       17200 by opting in members and the public using an opt-in disclosure
14                       agreement that violates Regulation E and continuing to assess
15                       members overdraft fees on one-time debit card and ATM transactions
16                       based on an opt-in disclosure agreement that violates Regulation E.
17         79.    Typicality – Plaintiff’s claims are typical of all Class Members. The
18   evidence and the legal theories regarding Defendant’s alleged wrongful conduct
19   committed against Plaintiff and all of the Class Members are substantially the same
20   because the opt-in disclosure agreement used to opt-in Plaintiff is the same as the opt-in
21   disclosure agreement used by Defendant to opt-in the Class Members and the general
22   public. Further, Plaintiff and the Class Members have each been assessed overdraft fees
23   on one-time debit card and ATM transactions. Accordingly, in pursuing his own self-
24   interest in litigating his claims, Plaintiff will also serve the interests of the other Class
25   Members and the general public.
26         80.    Adequacy – Plaintiff will fairly and adequately protect the interests of the
27   Class Members. Plaintiff has retained competent counsel experienced in class action
28   litigation, and specifically financial institution overdraft class action cases to ensure such
                                                   -26-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.28 Page 28 of 36




 1   protection. There are no material conflicts between the claims of the representative
 2   Plaintiff and the members of the Class that would make class certification inappropriate.
 3   Plaintiff and counsel intend to prosecute this action vigorously.
 4         81.    Predominance and Superiority – The matter is properly maintained as a
 5   class action because the common questions of law or fact identified herein and to be
 6   identified through discovery predominate over questions that may affect only individual
 7   Class Members. Further, the class action is superior to all other available methods for the
 8   fair and efficient adjudication of this matter. Because the injuries suffered by the
 9   individual Class Members are relatively small compared to the cost of the litigation, the
10   expense and burden of individual litigation would make it virtually impossible for
11   Plaintiff and Class Members to individually seek redress for Defendant’s wrongful
12   conduct. Even if any individual person or group(s) of Class Members could afford
13   individual litigation, it would be unduly burdensome to the courts in which the individual
14   litigation would proceed. The class action device is preferable to individual litigation
15   because it provides the benefits of unitary adjudication, economies of scale, and
16   comprehensive adjudication by a single court. In contrast, the prosecution of separate
17   actions by individual Class Members would create a risk of inconsistent or varying
18   adjudications with respect to individual Class Members that would establish incompatible
19   standards of conduct for the party (or parties) opposing the Class and would lead to
20   repetitious trials of the numerous common questions of fact and law. Plaintiff knows of
21   no difficulty that will be encountered in the management of this litigation that would
22   preclude its maintenance as a class action. As a result, a class action is superior to other
23   available methods for the fair and efficient adjudication of this controversy. Absent a
24   class action, Plaintiff and the Class Members will continue to suffer losses, thereby
25   allowing Defendant’s violations of law to proceed without remedy and allowing
26   Defendant to retain the proceeds of its ill-gotten gains.
27         82.    Plaintiff does not believe that any other Class Members’ interests in
28   individually controlling a separate action are significant, in that Plaintiff has
                                                  -27-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.29 Page 29 of 36




 1   demonstrated above that his claims are typical of the other Class Members and that he
 2   will adequately represent the Class. This particular forum is desirable for this litigation
 3   because Plaintiff’s claims arise from activities that occurred largely therein. Plaintiff
 4   does not foresee significant difficulties in managing the class action in that the major
 5   issues in dispute are susceptible to class proof.
 6         83.    Plaintiff anticipates the issuance of notice, setting forth the subject and
 7   nature of the instant action, to the proposed Class Members. Upon information and
 8   belief, Defendant’s own business records and/or electronic media can be utilized for the
 9   contemplated notices. To the extent that any further notices may be required, Plaintiff
10   anticipates using additional media and/or mailings.
11         84.    This matter is properly maintained as a class action pursuant to Fed. R. Civ.
12   P. 23 in that without class certification and determination of declaratory, injunctive,
13   statutory and other legal questions within the class format, prosecution of separate actions
14   by individual members of the Class will create the risk of:
15                •      inconsistent or varying adjudications with respect to individual
16                       members of the Class which would establish incompatible standards
17                       of conduct for the parties opposing the Class; or
18                •      adjudication with respect to individual members of the Class would,
19                       as a practical matter, be dispositive of the interests of the other
20                       members not parties to the adjudication or substantially impair or
21                       impede their ability to protect their interests.
22   Common questions of law and fact exist as to the members of the Class and predominate
23   over any questions affecting only individual members, and a class action is superior to
24   other available methods of the fair and efficient adjudication of the controversy,
25   including consideration of:
26                •      the interests of the members of the Class in individually controlling
27                       the prosecution or defense of separate actions;
28                •      the extent and nature of any litigation concerning the controversy
                                                  -28-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.30 Page 30 of 36




 1                       already commenced by or against members of the Class;
 2                •      the desirability or undesirability of concentrating the litigation of the
 3                       claims in the particular forum; and the difficulties likely to be
 4                       encountered in the management of a class action.
 5         85.    Defendant has acted or refused to act on grounds generally applicable to the
 6   class, thereby making appropriate final declaratory and injunctive relief with respect to
 7   the class as a whole under Federal Rule of Civil Procedure 23(b)(2). Moreover, on
 8   information and belief, Plaintiff alleges that Defendant’s use of a non-compliant
 9   Regulation E opt-in disclosure agreement is substantially likely to continue in the future
10   if an injunction is not entered.
11                                  FIRST CAUSE OF ACTION
12                                      (Violation of Regulation E)
13         86.    The preceding allegations are incorporated by reference and re-alleged as if
14   fully set forth herein.
15         87.    By charging overdraft fees on ATM and non-recurring debit card
16   transactions, Defendant violated Regulation E, 12 C.F.R. §§ 1005, et seq., whose
17   “primary objective” is “the protection of individual consumers,” 12 C.F.R. § 1005.1(b),
18   and which “carries out the purposes of the Electronic Fund Transfer Act, 15 U.S.C. §§
19   1693, et seq., the ‘EFTA,’” 12 C.F.R. § 1005.1(b)).
20         88.    Specifically, the charges violated what is known as the “Opt In Rule” of
21   Regulation E. 12 C.F.R. § 1005.17. The Opt In Rule states: “a financial institution . . .
22   shall not assess a fee or charge . . . pursuant to the institution’s overdraft service, unless
23   the institution: (i) [p]rovides the consumer with a notice in writing [the opt-in notice] . . .
24   describing the institution’s overdraft service” and (ii) “[p]rovides a reasonable
25   opportunity for the consumer to affirmatively consent” to enter into the overdraft
26   program. Id. (emphasis added). The notice “shall be clear and readily understandable.”
27   12 C.F.R. § 1005.4(a)(1). To comply with the affirmative consent requirement, a
28   financial institution must provide a segregated description of its overdraft practices that is
                                                   -29-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.31 Page 31 of 36




 1   accurate, non-misleading and truthful and that conforms to 12 C.F.R. § 1005.17 prior to
 2   the opt-in, and must provide a reasonable opportunity to opt-in after receiving the
 3   description. The affirmative consent must be provided in a way mandated by 12 C.F.R. §
 4   1005.17, and the financial institution must provide confirmation of the opt-in in a manner
 5   that conforms to 12 C.F.R. § 1005.17. Furthermore, choosing not to “opt-in” cannot
 6   adversely affect any other feature of the account.
 7          89.    The intent and purpose of this opt-in disclosure agreement is to “assist
 8   customers in understanding how overdraft services provided by their institutions operate .
 9   . . by explaining the institution’s overdraft service . . . in a clear and readily
10   understandable way”—as stated in the Official Staff Commentary, 74 Fed. Reg. 59033,
11   59035, 59037, 5940, 5948, which is “the CFPB’s official interpretation of its own
12   regulation,” “warrants deference from the courts unless ‘demonstrably irrational,’” and
13   should therefore be treated as “a definitive interpretation” of Regulation E. Strubel v.
14   Capital One Bank (USA), 179 F. Supp. 3d 320, 324 (S.D.N.Y. 2016) (quoting Chase
15   Bank USA v. McCoy, 562 U.S. 195, 211 (2011)) (so holding for the CFPB’s Official Staff
16   Commentary for the Truth In Lending Act’s Reg Z).
17          90.    Defendant failed to comply with Regulation E, 12 C.F.R. § 1005.17, which
18   requires affirmative consent before a financial institution may assess overdraft fees
19   against customers’ accounts through an overdraft program for ATM withdrawals and
20   non-recurring debit card transactions. Defendant has failed to comply with the 12 C.F.R.
21   § 1005.17 opt-in requirements, including failing to provide its members in a “clear and
22   readily understandable way” a valid description of the overdraft program which meets the
23   strictures of 12 C.F.R. § 1005.17. Defendant has selected an opt-in method that fails to
24   satisfy 12 C.F.R. § 1005.17 because, inter alia, it states in the non-conforming disclosure
25   agreement that an overdraft occurs when there is not money in the account to cover a
26   transaction but Defendant pays it anyway. But, in fact, Defendant assesses overdraft fees
27   even when there is enough money in the account to pay for the transaction and Defendant
28   needs to advance no funds at all. This is accomplished by using the internal bookkeeping
                                                    -30-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.32 Page 32 of 36




 1   available balance to assess overdraft fees, rather than the actual and official balance of
 2   the account. Defendant failed to use language to describe the overdraft service that
 3   identified that it was using the available balance to assess overdraft fees, which meant
 4   that in a significant percentage of the transactions that were the subject of the overdraft
 5   fee, there was money in the account to cover the transaction and Defendant did not have
 6   to advance any money – yet Defendant assessed an overdraft fee anyway.
 7         91.    Defendant commits numerous other Regulation E violations, including (1)
 8   failing to disclose its full array of overdraft services, including its policies regarding the
 9   payment of overdrafts for other transactions such as checks, ACH transactions, and
10   automatic bill payments; (2) failing to disclose alternative plans for covering overdrafts,
11   such as through lines of credit or transfers of funds from other accounts; (3) failing to
12   state the maximum number of overdraft fees or charges that may be assessed per day, or
13   that there is no limit; and (4) failing to use an opt-in disclosure agreement it is
14   “substantially similar” to Model Form A-9. See 12 C.F.R. §1005.17 (d).
15         92.    As a result of violating Regulation E’s prohibition against assessing
16   overdraft fees on ATM and non-recurring debit card transactions without obtaining valid
17   affirmative consent to do so, Defendant was not legally permitted to assess any overdraft
18   fees on one-time debit card or ATM transactions, and it has harmed Plaintiff and the
19   Class Members by assessing overdraft fees on one-time debit card and ATM transactions.
20         93.    As a result of Defendant’s violations of Regulation E, 12 C.F.R. § 1005, et
21   seq., Plaintiff and members of the Class are entitled to statutory damages, as well as
22   attorneys’ fees and costs of suit, pursuant to 15 U.S.C. § 1693m.
23                                SECOND CAUSE OF ACTION
24      (Violation of California Unfair Competition Law, Business & Professions Code
25                                      Section 17200, et seq.)
26         94.    The preceding allegations are incorporated by reference and re-alleged as if
27   fully set forth herein.
28
                                                   -31-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.33 Page 33 of 36




 1          95.    Defendant’s conduct described herein violates California’s Unfair
 2   Competition Law (the “UCL”), codified at Business and Professions Code section 17200,
 3   et seq. The UCL prohibits, and provides civil remedies for, unfair competition. Its
 4   purpose is to protect both consumers and competitors by promoting fair competition in
 5   commercial markets for goods and services. In service of that purpose, the Legislature
 6   framed the UCL’s substantive provisions in broad, sweeping language. By defining
 7   unfair competition to include any “any unlawful, unfair or fraudulent business act or
 8   practice,” the UCL permits violations of other laws to serve as the basis of an
 9   independently actionable unfair competition claim, and sweeps within its scope acts and
10   practices not specifically proscribed by any other law.
11          96.    The UCL expressly provides for injunctive relief, and contains provisions
12   denoting its public purpose. A claim for injunctive relief under the UCL is brought by a
13   plaintiff acting in the capacity of a private attorney general. Although the private litigant
14   controls the litigation of an unfair competition claim, he or she is not entitled to recover
15   compensatory damages for his or her own benefit, but only disgorgement of profits made
16   by the defendant through unfair competition in violation of the statutory scheme, or
17   restitution to victims of the unfair competition.
18          97.    As further alleged herein, Defendant’s conduct violates the UCL’s
19   “unlawful” prong because that conduct violates public policy and/or the text of
20   Regulation E. Defendant’s conduct was not motivated by any legitimate business or
21   economic need or rationale. The harm and adverse impact of Defendant’s conduct on
22   members of the general public was neither outweighed nor justified by any legitimate
23   reasons, justifications, or motives. The harm to Plaintiff and Class Members arising from
24   Defendant’s unlawful practices relating to the imposition of the improper fees outweighs
25   the utility, if any, of those practices.
26          98.    Defendant’s unlawful business practices as alleged herein are immoral,
27   unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to
28   Plaintiff and Class Members, and the general public. Defendant’s conduct was
                                                  -32-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.34 Page 34 of 36




 1   substantially injurious to Plaintiff and the Class Members as they have been forced to pay
 2   millions of dollars in improper fees, collectively.
 3         99.     Moreover, as described herein, Defendant’s conduct also violates the UCL’s
 4   “unfairness” prong.
 5         100. As a direct and proximate result of Defendant’s violations of the UCL,
 6   Plaintiff and Class Members have been assessed improper and illegal overdraft fees and
 7   those funds were removed from their account, and Defendant has received, or will
 8   receive, income, profits, and other benefits, which it would not have received if it had not
 9   engaged in the violations of Section 17200 described in this Complaint.
10         101. Further, absent injunctive relief forcing Defendant to disgorge itself of its ill-
11   gotten gains and public injunctive relief prohibiting Defendant from misrepresenting and
12   omitting material information concerning its overdraft fee policy at issue in this action in
13   the future and requiring Defendant to immediately stop charging illegal overdraft fees
14   unless and until it re-opts-in current members using a Regulation E complaint opt-in
15   disclosure agreement, Plaintiff and other existing accountholders, and the general public,
16   will suffer from and be exposed to Defendant’s conduct violative of the UCL.
17         102. Plaintiff requests that he be awarded all other relief as may be available by
18   law, pursuant to California Business & Professions Code § 17203, including an order of
19   this court compelling Defendants to cease all future unlawful and unfair business
20   practices related to its overdraft practices.
21                             VIII   PRAYER FOR RELIEF
22         WHEREFORE, Plaintiff and the Class pray for judgment as follows:
23                 a.    for an order certifying this action as a class action;
24                 b.    for an order requiring Defendants to disgorge, restore, and return all
25         monies wrongfully obtained together with interest calculated at the maximum legal
26         rate;
27                 c.    for statutory damages;
28                 d.    for civil penalties;
                                                     -33-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.35 Page 35 of 36




 1                e.     for an order enjoining the continued wrongful conduct alleged herein;
 2                f.     for costs;
 3                g.     for pre-judgment and post-judgment interest as provided by law;
 4                h.     for attorneys’ fees under the Electronic Fund Transfer Act, the
 5         common fund doctrine, and all other applicable law; and
 6                i.     for such other relief as the Court deems just and proper.
 7
 8   Dated: December 4, 2020                Respectfully Submitted,
 9
                                            /s/ David C. Wright
10                                          Richard D. McCune (State Bar No. 132124)
                                            rdm@mccunewright.com
11                                          David C. Wright (State Bar No. 177468)
                                            dcw@mccunewright.com
12                                          MCCUNE WRIGHT AREVALO, LLP
13                                          3281 E. Guasti Road, Suite 100
                                            Ontario, California 91761
14                                          Telephone: (909) 557-1250
                                            Facsimile: (909) 557 1275
15
                                            Emily J. Kirk, IL Bar No. 6275282*
16                                          ejk@mccunewright.com
                                            McCUNE WRIGHT AREVALO, LLP
17                                          231 N. Main Street, Suite 20
                                            Edwardsville, IL 62025
18                                          Telephone: (618) 307-6116
                                            Facsimile: (618) 307-6161
19
                                            Attorneys for Plaintiff Cesar Cortes
20
                                            and the Putative Class
21
22                                          *Pro Hac Vice application to be submitted

23
24
25
26
27
28
                                                 -34-
     Class Action Complaint
     Case No.
     Case 3:20-cv-02375-GPC-DEB Document 1 Filed 12/04/20 PageID.36 Page 36 of 36




 1                                DEMAND FOR JURY TRIAL
 2
     Plaintiff and the Class Members demand a trial by jury on all issues so triable.
 3
 4   Dated: December 4, 2020         Respectfully Submitted,
 5
                                            /s/ David C. Wright
 6
                                            Richard D. McCune (State Bar No. 132124)
 7                                          rdm@mccunewright.com
                                            David C. Wright (State Bar No. 177468)
 8                                          dcw@mccunewright.com
                                            MCCUNE WRIGHT AREVALO, LLP
 9                                          3281 E. Guasti Road, Suite 100
                                            Ontario, California 91761
10                                          Telephone: (909) 557-1250
                                            Facsimile: (909) 557 1275
11
                                            Emily J. Kirk, (IL Bar No. 6275282)
12                                          ejk@mccunewright.com
                                            McCUNE WRIGHT AREVALO, LLP
13                                          231 N. Main Street, Suite 20
14                                          Edwardsville, IL 62025
                                            Telephone: (618) 307-6116
15                                          Facsimile: (618) 307-6161
16                                          Attorneys for Plaintiff Cesar Cortes
                                            and the Putative Class
17
18                                          *Pro Hac Vice application to be submitted
19
20
21
22
23
24
25
26
27
28
                                                 -35-
     Class Action Complaint
     Case No.
